Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  
Such claim limitation(s) is/are: 
the various modules that are claimed as being part of the blockchain donation server.  The language of “the blockchain donation server comprises” and then claiming the modules performing the claimed functions in claim 1, is considered to be modifying structure that removes a 112f interpretation for the claims.  While this was a close call in the opinion of the examiner, it has been determined that 112f is not being invoked.  
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   
The claims recite a system; therefore, the claims pass step 1 of the eligibility analysis.  
For step 2A, the claim(s) recite(s) an abstract idea of receiving and distributing donations and performing donation related activities. 
For claim 1, the abstract idea is defined by the elements of:
requesting a donation campaign; 
donating a coin to the donation campaign as requested by the campaigner; 
receiving the coin donated in accordance with the donation campaign, and then issuing a voucher corresponding to the received coin; 
receiving the voucher issued by the donation organization, and then providing the received voucher; 
requesting a card recharge by sending a deposit to a credit card firm/bank within the scope of the token of the donation organization, and then collecting the token of a wallet of the corresponding donation organization in accordance with details about use of a corresponding recharged card; 
receiving and using the voucher, or credit/debit/pre-paid/donation cards provided from the credit card firm/bank; and 
concluding a donation campaign contract for the donation campaign as requested by the campaigner, and then receiving the coin from the donor and providing the same to the donation organization in regard to the concluded donation campaign contract, 
receiving a request for a donation campaign from the campaigner; 
posting the donation campaign requested through the campaign request; 
carrying out voting by receiving decision-making votes from each donor with respect to the donation campaign posted by the campaign; 
concluding the corresponding donation campaign contract in accordance with the decision-making voting carried out by the campaign decision-making vote; 
receiving a coin from the corresponding donor in regard to the donation campaign contract concluded through the campaign contract; 
carrying out the donation by providing the coin received to the corresponding donation organization;
receiving a request for cash calculation from the donation organization with respect to the coin provided, and then calculating and providing a cash amount corresponding to the received request for cash calculation; 
monitoring donation activities of the donor terminal; 
confirming donation amount from the donor, as a result of the monitoring of the donation activity, and 14increasing a donation influence of the corresponding donor by the confirmed donation amount; 
causing the donation influence of the corresponding donor to be naturally attenuated by half if there is no donation activity, as a result of the monitoring of the donation activity; 
generating and granting a bonus donation influence to the corresponding donor if there is a donation activity, as a result of the monitoring of the donation activity; 
reducing the donation influence of the corresponding donor by the used coin if the used coin is found, as a result of the monitoring of the donation activity; 
calculating a donation influence by settling, on a monthly basis with respect to each donor, the donation influence increased by the donation amount, 
the donation influence naturally attenuated, the bonus donation influence granted, and the donation influence reduced; 
raising an objection by a predetermined donor to a donation campaign posted by the campaign or to second a donation campaign to which another donor is objecting; and 
assessing the donation campaign based on each donor in accordance with the objection or second raised, 
15apply a higher score to a donation influence of a corresponding donor as the assessment of a donor is closer to a final mid-score, as a result of assessment, 
conduct decision-making voting by applying a weighted value to decision- making votes depending on the monthly settlement donation influence of each donor calculated 
calculate and provide a cash amount corresponding to the donated coin through a payment agency during the cash calculation procedure 

The above limitations are reciting fundraising (a donation process) and associated steps that are part of a donation system and methodology used to solicit and distribute donations, with calculation of donor influence and allowing for donors to object to certain donations so that the system is considered to be more transparent and decentralized, see page 1 of the instant specification.  The inventive concept at hand  as described by the above limitations is a donation system with features that define how donations are received, processed, and how donors are rewarded with more influence based on donations, etc..  The claimed steps can be performed by people absent the recitation to using computers (terminals, modules, server(s)).   The concept reflected in the claims (that is defined by the above noted elements) is considered to be a certain method of organizing human activities type of abstract idea that is reciting the concept of fundraising (a fundamental economic practice).
For claim 1 the additional elements amount to:
a campaigner terminal 
a donor terminal 
a donation organization terminal 
a voucher system server 
a blockchain-linked card management system server ;
blockchain-linked wallet 
a beneficiary terminal 
a blockchain-based donation server
payment agency server
wherein the blockchain-based donation server comprises: 
13a campaign request module; a campaign post module; a campaign decision-making vote module; a campaign contract conclusion module; a coin receipt module; a coin donation execution module; a coin/cash calculation module; a donation activity monitor module; a donation amount confirmation module; a donation influence natural-attenuation module; a bonus donation influence generation module; a coin use confirmation module; a donation influence monthly settlement calculation module; a campaign objection/second module, and a campaign assessment module 

This judicial exception is not integrated into a practical application (2nd prong of eligibility test for step 2A) because the additional elements of the claim amount to the use of computing devices (terminals, servers, use of the modules for the server) that is being merely used as a tool to execute the abstract idea, see MPEP 2106.05(f).  The claim is simply instructing one to practice the abstract idea by using a generically recited computing devices by reciting the use of terminals, servers, and modules of the servers, to perform steps that define the abstract idea.  These elements are directed to generic computer hardware and are recited at a high level of generality that is simply executing the steps that define the abstract idea.  This does not amount to more than a mere instruction to implement the abstract idea on a computer connected via a network,  all being generically recited.  This is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore the claim is found to be directed to the abstract idea identified by the examiner.
For step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not amount to more than simply instructing one to practice the abstract idea by using a generically recited computing device(s) to perform steps that define the abstract idea.  This does not render the claims as being eligible.  See MPEP 2106.05(f).  The rationale set forth for the 2nd prong of the eligibility test above is also applicable to step 2B in this regard so no further comments are necessary.  This is consistent with the PEG found in the MPEP.  
	For claim 2, the claimed grant of authority determined by the natural half-attenuation method and receiving the votes to enable participants to make a decision among themselves is a further recitation to the same abstract idea as claim 1.  Granting authority and receiving votes can be done by people and are part of the abstract idea.  No further additional elements are claimed beyond that which was addressed for claim 1, to which applicant is referred.
For claim 3, the donation influence being calculated monthly in accordance with a degree of contribution and the natural half attenuation method is a further recitation to the same abstract idea as claim 1.  What is claimed can be performed by people (making calculations) and is part of the abstract idea.  No further additional elements are claimed beyond that which was addressed for claim 1, to which applicant is referred.
Therefore, claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 1, there are numerous instances of indefinite and confusing claim language that renders the claim indefinite.  Applicant claims a firm/bank server.  Is the server a firm server or a bank server?  This is not clear due to the use of “firm/bank”.  Applicant recites that the deposit is sent to the firm/bank server “within the scope of the token” of the donation organization terminal.  It is not clear what this language is referring to because no token as been claimed.  Also, it is not clear what it means to claim a deposit being made within the scope of a token.  What does that mean?  The boundaries imposed on the claim by this claim language is not clear and renders the claim indefinite.  The applicant recites that a beneficiary is receiving and using the voucher.  With respect to the use of the voucher, it is not clear what use the applicant is trying to claim.  The specification simply disclosed that the voucher is used without explaining what this means or what the voucher even represents.  That does not explain what the claimed use is, and the boundaries imposed on the claim scope. While the examiner recognizes that breadth is not necessarily indefiniteness, in this case it is indefinite because in the context of the claim it is not clear what is meant by using the voucher.  The applicant recites the concluding of a donation campaign contract (recited twice, once on page 1, once on page 2 of claim 1).  What does this mean to “conclude a contract”?  The specification does not elaborate on what this means, therefore the term is indefinite.  In what sense is a contract “concluded”?  A contract can be satisfied or adhered to, but it is not clear what it means to conclude a contract as recited in the claim.  Applicant recites “and providing the same to the donation organization terminal”.  What is being provided?  What is “the same”?  What element does this refer to?  On page 3 of claim 1, the applicant recites that a donation influence of a donor is “naturally attenuated by half”.  It is not clear what the donation influence is, and what it means to attenuate the influence by half.  How is influence attenuated?  What does that mean?  The scope of this language is not clear at all.  The specification does not give any guidance or context such that it can be determined what this means.  It is not clear what “naturally attenuated” requires in the claim scope to describe the influence.  This renders the claim indefinite.  Applicant recites that the donation influence is reduced “by the used coin if the used coin is found”.  What used coin is being referred to here?  No used coin or even the use of a coin has been recited such that it is clear what this language is referring to.  Does the claim require a step of looking for the coin to see if it can be found?  This is also not clear.  If the coin is not looked for or detected as being used, then how can the donation influence be reduced as claimed?  This claim language is very confusing and does not make a lot of sense, thereby rendering the claim indefinite.  The applicant recites “settling” of the donation influence.  It is not clear what this means.  Is the claimed “settling” the same as calculating the influence?  It is not clear what is meant by “settling” based on the influence that was increased, decreased, naturally attenuated, or a result of a bonus influence.  This renders the claim indefinite.  Applicant claims that a higher score to a donation influence is applied “as the assessment of a donor terminal is closer to a final mid-score”.  It is not clear what a final mid-score is and/or is referring to.  If the score is not calculated and if it is not determined that the score is closer to a final mid-score, is the higher donation influence even being applied?  This is not clear and renders the claim indefinite.  
For claim 2, the applicant recites that the vote module can grant authority determined by the natural half-attenuation method.  First, it is not clear what the authority is for.   Applicant recites that the granting of the authority is by receiving votes and enabling participants to make a decision amount themselves.  How does this result in any authority for anything being granted?  This is not clear.  Second, it is not clear what the half attenuation method is.  The claimed half attenuated method is not a method that is known in the art as far as this is not recognized terminology in the fundraising art.  The specification does not disclose what the half attenuated method is.  This means that the scope cannot be ascertained and this renders the claim indefinite.  Applicant also claims “autonomous participants”.  What is the scope of this language?  The participants are people per the specification, so what is meant by reciting autonomous participants?  The only mention of this can be found with respect to the raising of an objection by a donor where it is disclosed that the donor can participate autonomously.  The donor is still a person so what and/or who is the autonomous participant?  This is not clear.  The totality of the above renders the claim indefinite.
For claim 3, the applicant again claims the natural half-attenuation method.  As discussed for claim 2, it is not clear what this is referring to.  This renders the claim indefinite for the same reasons that were set forth for claim 2.  The applicant also recites that the calculation of the donation influence is based on a degree of contribution.  It is not clear what this is referring to.  What contribution does this refer to?  This is not clear.
The examiner notes that where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art.  That is the situation at hand with the pending claims and the numerous instances of confusing and indefinite language found in the claims.  As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under prior art, should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.  For this reason the application of prior art is not possible for the pending claims until such a time that the claim language is clarified and corrected.




The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
For claim 1, with respect to causing a donation influence to be “naturally attenuated by half” and with respect to the claimed “natural half-attenuation method”, the specification does not provide an adequate written description of the invention that is sufficient to convey possession of the claimed invention to one of skill in the art for this limitation(s).  It is not known what the half-attenuated method is and how it works.  Nothing is disclosed in the specification about the method and it is not a term of art that shows up in any search for the half attenuation method.  Because of this, the applicant has not conveyed possession of the invention to one of skill in the art.  While this term is indefinite and not clear in scope, the examiner additionally notes that the specification does not teach how the influence is being naturally attenuated so this also represents a written description problem under 112a.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
	Hicks et al. (20150154667) discloses a donation system and method for facilitating donations to charity from donors. Hicks teaches that donors can donate funds to charities and that the donor influence can be calculated based on information about the donor and their donation activities.  See paragraphs 025, 042, 043, 049 (bank card disclosure), 70-71.  Disclosed is higher influence scores are given to donors that have higher activity in various categories as set forth in paragraph 071.  This is relevant to a number of the claimed elements.
	Hicks et al. (20160343043) teaches determining influence scores for donors, similar to that addressed above for Hicks.
	Worth et al. (20140046866) teaches the use of a voucher with donations and voting by users.  See paragraphs 032, 034.  This is relevant to part of the claimed invention that is reciting the use of votes and vouchers.
Garbarino et al. (20160350817) discloses a donation system that is used to track donor influence.  Se paragraph 038, 040, 042, 045-046.  This is relevant to the claimed invention.
Graybill (20180322543) discloses a donation system that uses blockchain to record donations.  See paragraphs 036, 053 as examples.  This teaches the use of blockchain technology to record the donations in a secure ledger system.  This is relevant to the portion of the claim that is reciting the use of blockchain.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS WILLIAM RUHL whose telephone number is (571)272-6808. The examiner can normally be reached M-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS W RUHL/           Primary Examiner, Art Unit 3687